DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claim 1 has been cancelled by applicants and has not been further treated on the merits. Claim 2-8 are currently pending and addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing, motor, and stopper (claim 1) must be shown and labeled on the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Specification
The disclosure is objected to because the Detailed Description section does not contain reference numbers pointing to specific elements, as illustrated in the drawings, of the claimed invention.  Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, lines 1-2, “top of the integrated stopper where integrated with the housing” should read as “top of the integrated stopper where it is integrated with the housing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dobrowsky (US 2143143 A), hereinafter Dobrowsky.
Claim 2, Dobrowsky teaches a split-flap bit (Fig. 1 and 4 show a split-flap), comprising:
a housing (Fig. 1 and 4 show a housing 1);
a motor that operates to turn split-flaps of the split-flap bit (Fig. 1 shows a motor 35 that operates to turn the split-flaps; p. 2, left col., lines 37-41); and
an integrated stopper integrated as part of the housing that stops a split-flap of the split- flaps after the motor stops for display of the split-flap (Fig. 1 and 4 show stopper 28 is integrated into the housing 1; p. 1, right col., lines 46-49).
Claim 3, Dobrowsky teaches the split-flap bit of claim 2 above. While Dobrowsky does not teach a spit-flap bit wherein the integrated stopper is molded as part of the housing, MPEP § 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even 
Claim 4, Dobrowsky teaches wherein the integrated stopper is triangular (Fig. 1 shows the stopper 28 is triangular).
Claim 5, Dobrowsky teaches wherein the integrated stopper is located at a top and a front of the housing of the split-flap bit (Fig. 1 and 4 show the stopper 28 is located at the top and front part of the housing).
Claim 6, Dobrowsky teaches wherein the integrated stopper hangs downward from the housing (Fig. 1 and 4 show the stopper 28 hangs downward from the housing).
Claim 7, Dobrowsky teaches wherein the integrated stopper is wider at a top of the integrated stopper where integrated with the housing (Fig. 1 shows the stopper 28 is wider at the top where it meets the housing), and becomes narrower towards a distal end of the integrated stopper (Fig. 1 shows the stopper 28 becomes narrower at its distal end).
Claim 8, Dobrowsky teaches wherein the integrated stopper further prevents advancement of a next split-flap after the motor stops for the display of the split-flap (Fig. 1 and 4 show the stopper 28 prevents advancement of a next split-flap after the motor stops; p. 1, right col., lines 46-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Todoroko (US 4215511 A) discloses a toy television set with a musical box; the toy television displays scenes to go with the music using split-flaps. The split-flaps (13) has a housing (1), a motor (21), and a split-flap stopper (16). The stopper is triangular, is attached to the top and front of the housing, and hangs down from the housing.
Hueber (US 1848296 A) discloses an advertising device consisting of split-flaps (3) in a housing (1) actuated on by a motor. The stopper is attached to the top and front of the housing, and it hangs down from the housing. However, the stopper is rectangular.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571) 272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631